Citation Nr: 1227662	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial higher rating for a right knee disability, currently rated as 10 percent disabling.

2.  Entitlement to an initial higher rating for a left knee disability, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative arthritis of the left knee and degenerative arthritis of the right knee, and assigned an initial 10 percent disability rating for each knee.

In March 2012, the Veteran was afforded a central office Board hearing before the undersigned Veterans Law Judge in Washington, D.C.

In various written statements and in a January 2005 hearing before the Board, the Veteran testified that he had to retire from his work at the Post Office due, in part, to his service-connected knee disabilities.  He has also submitted an August 2004 statement from his primary care physician attesting to the detrimental impact of his bilateral knee disability on his employability.  The Board interprets the Veteran's testimony and the statement from his physician as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the ratings assigned for his left and right knee disabilities.  Therefore, a TDIU claim is part of the claims for increased ratings for his knee disabilities and the Board has jurisdiction over all issues. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

The record shows that the Veteran was last afforded a VA joints examination that addressed his right and left knee disabilities in February 2009.  At that time, he reported that he had experienced chronic knee pain since service, with a worsening of pain in the last few years.  The Veteran complained that his pain was exacerbated by activities to include walking greater than a quarter-mile, standing for longer than 30 minutes, and climbing up or down.  Regarding current symptoms, the Veteran reported bilateral pain, stiffness, decreased speed of motion, and episodes of locking several times a week.  He denied giving way, instability, weakness, inflammation, and episodes of dislocation or subluxation.

On physical examination, the Veteran presented with a normal gait and bilateral crepitus.  He also exhibited clicks or snaps in the left knee.  There was no evidence of instability, patellar abnormality, or meniscus abnormality bilaterally.  Range of motion testing revealed bilateral flexion from 0 to 130 degrees with objective evidence of pain with active motion.  Knee extension was normal bilaterally, and when sitting, extension to 0 degrees was painful.  Repetitive motion resulted in objective evidence of pain but no additional loss of motion.  X-rays of the bilateral knees revealed no significant joint space narrowing.  However, an MRI of the left knee revealed a tear of the posterior horn of the medial meniscus.

The examiner diagnosed degenerative arthritis in the left knee and symptomatic chronic strain bilaterally.  Although the Veteran was not employed, the examiner noted that the Veteran's bilateral knee disability would result in decreased mobility.  Regarding activities of daily living, the examiner noted moderate effects on chores, shopping, exercise, and recreation.  The examiner also found that the Veteran's bilateral knee disability would prevent sports.  However, there were no effects on feeding, bathing, dressing, toileting, grooming, or driving.

The Veteran was afforded a VA spine examination in June 2010 during which motor examination revealed decreased strength in knee extension, bilaterally, due to pain and arthritis.

Thereafter, the Veteran testified during a March 2012 Board hearing that he continued to experience chronic pain in his knees bilaterally, which interfered with activities such as mowing the lawn, bending, lifting, and squatting.  He also testified that, since the last VA examination, he had begun to experience bilateral knee instability, left more than right.  He indicated that he had an upcoming medical appointment related his knees.  Additionally, he reported that, in the past, his knee symptoms had caused him to stay in his recliner all day for up to three days in a row and had forced him to miss work.  The Veteran also expressed dissatisfaction with his prior VA examinations, specifically contesting the range of motion findings.  In this respect, the Veteran testified that he was unable to extend his knees to 0 degrees, and added that a goniometer, though present, was never actually used during his prior VA examinations. 

It is unclear whether the Veteran has obtained additional medical care subsequent to his March 2012 Board hearing as no VA records dated after March 2008 have yet been associated with his claims folder or Virtual VA.  As it appears that subsequent VA records may exist that are relevant to his claims, the Board finds that a remand is warranted in order to obtain those outstanding records.  38 C.F.R. § 3.159(c)(2)  (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A remand is also warranted in order to afford the Veteran a new VA examination with respect to his bilateral knee disability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, while the Veteran's February 2009 VA joints examination is not overly stale, the record shows that he has sought subsequent treatment for worsening knee symptoms, to include instability that was not present during the last examination.  As it appears that there may have been a significant change in the Veteran's service-connected knee disabilities, the Board finds that a new examination is needed to address the current severity of those conditions.  That new examination, in contrast with the one performed in February 2009, should expressly consider the Veteran's right and left knee disabilities in the context of their history and, thus, include a review of all pertinent evidence in his claims folder.  38 C.F.R. § 4.1 (2011).  Additionally, in light of the Veteran's assertions regarding the adequacy of prior VA examinations, the new examination should utilize a goniometer on range of motion testing.

Finally, as the Veteran has asserted that he retired on disability from the Post Office in 2004 due, in part, to his service-connected knee disabilities, the Board finds that employment records relating to his disability retirement should be obtained, as they may contain evidence regarding the severity of the Veteran's bilateral knee condition during the period on appeal.

With respect to the Veteran's implicit TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011). 

For VA purposes, the following are considered to comprise a single disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, such as orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2011). 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard of the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The Veteran is currently in receipt of 10 percent ratings for his right and left knee disabilities.  He also has been assigned a 30 percent rating for tinea cruris, 10 percent ratings for tinnitus, tinea pedis, and a lumbar spine disability, and a 0 percent rating for bilateral hearing loss.  His combined disability rating is 60 percent.  Based on the foregoing, even when considering the bilateral knee disabilities to be a single disability, the percentage criteria of 38 C.F.R. § 4.16(a) are not met.  Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Moreover, the Board notes that the Veteran's TDIU claim is inextricably intertwined with his pending claims for higher ratings for his service-connected knee disabilities, as the outcome of those pending claims may have bearing on whether the criteria of 38 C.F.R. § 4.16(a) are met.  Accordingly, consideration of the Veteran's TDIU claim must be deferred until the RO readjudicates his pending increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The Veteran has not yet been afforded a VA examination with respect to his TDIU claim.  The Board recognizes that in an August 2004 statement, a VA physician found the Veteran unable to work.  However, that VA physician did not consider the effect of the Veteran's service-connected disabilities alone, either singly or jointly, on his ability to work, and instead, based his opinion on both service-connected and nonservice-connected disabilities.

In light of the evidence presented, it remains unclear to the Board whether one or more of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder or Virtual VA all records from the Martinsburg VA Medical Center dated from March 2008.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file or Virtual VA any employment records relating to the Veteran's disability retirement from the Post Office.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral knee disability.  The claims folder must be reviewed by the examiner, and the examination report must note that the claims folder was reviewed.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA records; the July 2003 and February 2009 VA examination reports; and any lay evidence suggesting that Veteran's service-connected knee problems are worse than shown on his prior examinations.  The VA examiner's opinion should specifically address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's left and right knee. 

b)  Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies with respect to the Veteran's left and right knees.  A goniometer should be used on range of motion testing.  All ranges of motion should be expressed in degrees.

c)  Specify whether any left or right knee disability is manifested by ankylosis; or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; or symptomatic removal of semilunar cartilage; or malunion of the tibia or fibula; or nonunion of the tibia or fibula, with loose motion, requiring a brace.

d)  State whether any left or right knee disability is accompanied by recurrent subluxation or lateral instability, and whether any such subluxation or lateral instability is slight, moderate, or severe. 

e)  For each of the Veteran's service-connected knee disabilities, describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

f)  State whether the Veteran's service-connected knee disabilities are manifested by painful flare-ups, and, if so, the frequency and duration of the flare-ups. 

g)  Specify whether any flare-ups with respect to the Veteran's left and right knees are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss. 

h)  Discuss whether any left or right knee disability is productive of any additional functional impairment.

i)  State what impact, if any, the Veteran's service-connected knee disabilities has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).

j)  State whether the Veteran's service-connected disabilities (tinea cruris, degenerative arthritis of the left and right knee, tinnitus, tinea pedis, lumbar spine disability, and bilateral hearing loss), either separately or jointly but without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


